Citation Nr: 1415589	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  11-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for thyroid cancer, status-post total thyroidectomy, claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 through February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, among other issues, denied service connection for thyroid cancer status post total thyroidectomy.  The Veteran perfected a timely appeal of that decision.

The Veteran testified during a December 2011 video conference hearing.  A transcript of this testimony is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his hearing testimony and in his claims submissions, the Veteran asserted that he was attached to the 138th Ordinance Company in Eletsis, Greece from 1988 to 1990, where he served the military occupational specialty (MOS) of nuclear weapons maintenance.  He recalled that, as a specialist in nuclear weapons maintenance, he participated in daily training exercises in which he physically handled depleted uranium while inspecting and cleaning 8-inch howitzers.  He estimated that he spent 20 hours per week participating in such training.

The Veteran also states that once a month, he was deployed on temporary duty assignments to the United States Army Field Artillery Detachment (USAFAD) in Thessolinki, Greece for seven to 10 days a month.  According to him, this temporary duty entailed working eight hours a day to inspect and clean the nuclear payload for Nike Hercules warheads.  He recalled further that his team was given a Geiger counter to constantly monitor radiation levels, and on occasion, radiation levels on the counter reached levels which caused concern in his team.  He does not, however, recall any specific Geiger counter readings nor is he able to recall the approximate range in which Geiger counter readings fell.

The Veteran recalls that he was not issued any specialized protective clothing for either his training or his temporary duty assignments, except for rubber gloves on his hands and plastic bags over his feet, both of which were reinforced with two-inch duct tape.

Consistent with the foregoing assertions, the Veteran's DD Form 214 reflects that the Veteran did serve the MOS of Nuclear Weapons Specialist and received specialized training in that field in November 1987.  Also consistent with the foregoing, the service treatment records note that the Veteran had overseas service in Greece.  The Board finds that the Veteran's assertions concerning the nature and duties of his active duty service are entirely consistent with his documented active duty service, and thus, are credible.

Additionally, post-service treatment records show that the Veteran was diagnosed with left thyroid cancer following a biopsy in October 2009.

Service connection for disabilities that are claimed as being attributable to exposure to ionizing radiation during service can be established via any one of three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Turning first to the criteria for presumptive service connection under 38 C.F.R. § 3.309(d), a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d) (3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  As the Veteran in this case did not participate in any of the identified "radiation risk activity," he may not be granted service connection for his thyroid cancer on a presumptive basis under 38 C.F.R. § 3.309(d).

Having determined that the criteria for presumptive service connection under 38 C.F.R. § 3.309(d) are not applicable in this case, the Board turns to the criteria for service connection under 38 C.F.R. § 3.311.  Those provisions provide that certain "radiogenic diseases", which have been noted by the Secretary as being induced by ionizing radiation and which include thyroid cancer, may be service connected where certain criteria are met.  38 C.F.R. § 3.311 contains specific instructions for the development of claims based on exposure to ionizing radiation.  In that regard, 38 C.F.R. § 3.311(a) mandates the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Specifically, 38 C.F.R. § 3.311(a) requires VA to request any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

After it is determined by the dose assessment that the Veteran was exposed to radiation, the RO is then required to refer the case to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b) (2013). 

When the claim is referred, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in 38 C.F.R. § 3.311(e) and may request an advisory opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1) (2013).  After referral, the Under Secretary for Benefits must then determine the likelihood that the claimant's exposure to radiation in service resulted in the radiogenic disease. 38 C.F.R. § 3.311(c)(1) (2013). 

Subject to the foregoing regulation, the Board notes that the RO did request a DD Form 1141, but that such document was not available.  The RO also requested any information from the U.S. Army Dosimetry Center regarding the Veteran's in-service exposure, but was advised that the agency had no records pertaining to the Veteran.  The Board notes, however, that these negative responses do not necessarily preclude attempting to obtain a dose estimate from the Under Secretary for Health based on available information.  Service personnel records may contain other relevant information besides a DD Form 1141, such as training records, performance evaluations, deployment records, and other records which may identify the specific weapons systems which the Veteran's inspected and cleaned, specific tasks and duties as a Nuclear Weapons Specialist, and other pertinent information which may assist VA in assessing the size and nature of the Veteran's radiation dose.  Accordingly, VA must ensure that the Veteran's complete service personnel file has been associated with the record.  38 C.F.R. § 3.159(c)(2).

After it is confirmed that all available service personnel records have been obtained, such records must be forwarded to the Under Secretary for Health for review and preparation of an ionizing radiation dose estimate, if feasible.  38 C.F.R. § 3.311(a)(2)(iii).  

In addition, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his thyroid cancer since December 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for thyroid cancer, status-post total thyroidectomy, claimed as secondary to exposure to ionizing radiation.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain all available service personnel records and a dosage estimate from the Under Secretary for Health.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his thyroid cancer since December 2009.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Request all available service personnel records pertaining to the Veteran, to include training records, performance evaluations completed during his service in Greece, and deployment records.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Forward the Veteran's claims file VA Undersecretary for Benefits [or its designee] for appropriate action consistent with 38 C.F.R. § 3.311(c), and § 3.311(a)(2)(iii), to include obtaining from VA's Undersecretary for Health a dose estimate, to the extent feasible, based on available methodologies; and an opinion as to whether it is at least as likely as not that the Veteran's thyroid cancer was caused by ionizing radiation exposure in service.  A comprehensive and detailed rationale should be provided for the conclusions reached.

5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for thyroid cancer, status-post total thyroidectomy, claimed as secondary to exposure to ionizing radiation, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


